 Case: 4:19-cv-00429-JCH Doc. #: 36 Filed: 10/21/19 Page: 1 of 4 PageID #: 243



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MISSOURI

   ENERGIZER BRANDS II LLC,
   ENERGIZER HOLDINGS, INC.,
   ENERGIZER MANUFACTURING,
   INC., and AMERICAN COVERS, LLC,
                                                   Civil Action No. 4:19-cv-00429
              Plaintiffs,

   vs.

   PARADISE AIR FRESH, LLC, MARC
   FUNDERLICH, and RYAN SIMONS,

              Defendants.


    JOINT STIPULATION AND NOTICE OF DISMISSAL WITHOUT PREJUDICE

         Plaintiffs Energizer Brands II LLC, Energizer Holdings, Inc., Energizer Manufacturing,

Inc., and American Covers, LLC (collectively, “Plaintiffs”) and Defendants Paradise Air Fresh,

LLC, Marc Funderlich, and Ryan Simons (collectively, “Defendants”) (Defendants and Plaintiffs

collectively, the “Parties”) hereby jointly agree to the dismissal of Plaintiffs’ First Amended

Complaint against Defendants without prejudice to refiling same, and with no award of fees or

costs, and stipulate to the following:

         1.       Plaintiffs filed their First Amended Complaint on July 11, 2019.

         2.       On October 3, 2019, Defendants filed a motion to dismiss alleging, inter alia, that

the Court lacks personal jurisdiction over Defendants and that venue in this District is improper,

or in the alternative, that venue should be transferred to the District Court for the Southern District

of Florida.

         3.       In order to avoid additional time and expense related to Defendants’ motion on

personal jurisdiction and venue grounds, Plaintiffs have agreed to dismiss this action pursuant to


                                                   1
 Case: 4:19-cv-00429-JCH Doc. #: 36 Filed: 10/21/19 Page: 2 of 4 PageID #: 244



Fed. R. Civ. P. 41(a)(1)(A)(i), and this stipulation constitutes said notice of dismissal. Defendants

have not yet filed an answer or a motion for summary judgment in this proceeding.

        4.      This dismissal of Plaintiffs’ First Amended Complaint is expressly made without

prejudice to Plaintiffs’ ability to refile same.

        5.      In the event Plaintiffs refile, Defendants agree they are subject to personal

jurisdiction in the Southern District of Florida and that venue is proper in the Southern District of

Florida, and Plaintiffs agree they will file in the Southern District of Florida.

        6.      In the event Plaintiffs refile, the Parties agree the provisions of Fed. R. Civ. P. 41(d)

shall not apply.

DATED: October 21, 2019.

Respectfully submitted,

/s/ Jennifer Fairbairn Deal.                       /s/ Michael W. Marcil
Herbert R. Giorgio Jr., Missouri Bar #58524        Matthew A. Jacober (MO. 51585)
Matthew G. Minder, Missouri Bar #61686             LATHROP GAGE, LLC
BRYAN CAVE LLP                                     7701 Forsyth Blvd.
One Metropolitan Square                            Suite 500
211 North Broadway, Suite 3600                     Clayton, MO 63105
St. Louis, MO 63102-2750                           Telephone: (314) 613-2845
(314) 259-2417 (telephone)                         Email: mjacober@lathropgage.com
(314) 552-8417 (facsimile)
herb.giorgio@bclplaw.com                           Michael W. Marcil (admitted Pro Hac Vice)
matt.minder@bclplaw.com                            GUNSTER, YOAKLEY & STEWART, P.A.
                                                   450 East Las Olas Blvd.
 William H. Brewster (admitted Pro Hac             Suite 1400
 Vice)                                             Ft. Lauderdale, FL 33001-4206
 Jennifer Fairbairn Deal (admitted Pro Hac         Telephone: (954) 462-2000
 Vice)                                             Email: MMarcil@gunster.com
 KILPATRICK TOWNSEND &
 STOCKTON LLP                                      Christopher Benvenuto (admitted Pro Hac Vice)
 1100 Peachtree Street NE, Suite 2800              John W. Terwilleger (admitted Pro Hac Vice)
 Atlanta, GA 30309                                 GUNSTER, YOAKLEY & STEWART, P.A.
 Telephone: 404-815-6500                           777 South Flagler Drive
 Facsimile: 404-815-6555                           Suite 500 East
 bbrewster@kilpatricktownsend.com                  West Palm Beach, FL 33401
 jdeal@kilpatricktownsend.com                      Telephone: (561) 655-1980

                                                   2
Case: 4:19-cv-00429-JCH Doc. #: 36 Filed: 10/21/19 Page: 3 of 4 PageID #: 245



                                             Email: CBenvenuto@gunster.com
                                             JTerwilleger@gunster.com
Counsel for Plaintiffs Energizer Brands II
LLC, Energizer Holdings, Inc., Energizer     Counsel for Defendants Paradise Air Fresh,
Manufacturing, Inc., and American Covers,    LLC, Marc Funderlich and Ryan Simons
LLC




                                             3
 Case: 4:19-cv-00429-JCH Doc. #: 36 Filed: 10/21/19 Page: 4 of 4 PageID #: 246



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 21, 2019, I electronically filed and serviced the foregoing

Motion with the Clerk of the Court using CM/ECF on counsel for Defendants.


                                                      /s/ Jennifer Fairbairn Deal
                                                          Jennifer Fairbairn Deal
